The opinion of the court was delivered by
Pierpoint, Ch. J.
The first question presented by the exceptions is as to the admissibility of the 'declarations of Hathaway (the deceased), made to Dr. Pond during a professional consultation as to the health of the deceased, had some two or three *350weeks prior to his death. It appears that no part of the testimony given by Dr. Pond was objected to except such declarations. The doctor testified that the difficulty under which the deceased was suffering, was of a nervous character, and that during that consultation the deceased told him “ that at times he felt as if he must take his life; that he had an impulse to take his life.” These declarations we think were properly admitted. Considering the nature of the disease from which relief was being sought, they were directly in the line of inquiry that the doctor would naturally be making, to ascertain the then present condition of his patient, and were material to that end, and would have an important bearing upon that point, as tending to show the nature and extent of the disease from which he was then called upon to relieve the patient. The admission of this evidence was in accordance with the principle recognized in State v. Howard, 32 Vt. 404; Kent v. Lincoln, 32 Vt. 598; 11 Allen, 322; Greenl. Ev. s. 102.
The opinion of persons not experts, upon the question of insanity, are admissible in this state, when based upon facts that -are within their own knowledge and observation, they having first testified to such facts—what they have observed as the basis of their opinion. Lester v. Pittsford, 7 Vt. 158; Morse v. Crawford, 17 Vt. 499; Crane, admr. v. Crane, 33 Vt. 15. The fact that such persons did not form their opinion at the time they saw and observed the facts testified to, does not render their opinion inadmissible. Ordinarily, such facts would be gathered at different times, consisting of different acts and circumstances, no one of which, perhaps, taken by itself, would suggest the idea of insanity ; but subsequently, when, from any cause, the person is led to group these facts together, and consider them in their relative connection, the opinion is formed. The weight to be given to an opinion so formed, is for the jury.
The next question raised upon the bill of exceptions is as to the admissibility of the testimony given by practicing physicians and surgeons who were offered- as experts in relation to the questions involved. No question was made in the County Court that these witnesses were not experts, and no question of that kind was *351passed upon there ; hence the question cannot be raised here, although it has been discussed in the argument. The principle is well settled that physicians and surgeons of practice and experience are experts, and that their opinions are admissible in evidence upon questions that are strictly and legitimately embraced in their profession and practice; and it is not necessary that a witness of this class should have made the particular disease involved in any inquiry, a 'specialty, to make his testimony admissible as an expert. If he has, that perhaps may make his opinion of more value than that of one who has not.
But it is claimed by the defence, that the inquiries put to this class of witnesses were improper and inadmissible, and that the answers thereto were not admissible. The questions are hypothetical in their character, but that is no ground of objection. Almost all questions put to experts are of this character, as they are called to express opinions upon a supposed state of facts that are not within their own knowledge, and can be brought to their consideration, ordinarily, only by supposition. Are the questions objectionable as embracing supposed facts which the evidence does not tend to prove ? We think not. On looking at‘the evidence detailed in the exceptions, it appears that the testimony tended to establish every fact supposed in the questions ; and the counsel (probably with the example of Fairchild et al. v. Bascomb, 35 Vt. 398, before them) carefully avoided putting their questions in such a form as to subject them to the objection that was found to exist in the question there put; and we think these questions all come within the rule laid down by this court in that case. There does not appear to have been any conflict in the testimony, or question between counsel as to the truth of all the fácts referred to in any of the questions, but only as to their effect upon the question of sanity or insanity.
Neither do we think that the answers are objectionable. Some of them include considerations that are - not referred to in the questions, as .constituting the basis on which the opinions are formed ; but they are such as the testimony tended to prove, and might properly have been embraced in the questions. This being so, there is no error in its going to the jury; it only saves coun*352sel the trouble ol putting another question. The answers follow substantially the line of the questions, varying in phraseology, but in substance the same. Without following the questions and answers in detail, it is sufficient to say in addition, that we find no error in. the admission of the evidence. In respect to the testimony of the experts, the court charged the jury that if any material fact in the cases supposed' to them, did not exist, or if all were not included that did exist, the opinions given on the cases supposed, so far as they varied, would not be applicable to this case, and to that extent were not to be considered.
The policy of insurance upon which this action is founded, contains a proviso that said policy shall' “ be void and of no effect ” if the said Hathaway “ shall die by suicide.” It being established and conceded that the said Hathaway took his own life, the question now is, what is the effect of that act upon the right of this plaintiff to recover upon the policy. Most life-insurance policies contain the same or a like proviso ; and in construing them, it has been repeatedly held, and seems to be ivell settled, that the terms; “ shall die by suicide ” — “ shall commit suicide,” and, “ shall die by his own hand,” have substantially the same meaning, and are subject to the same qualifications and exceptions. It seems also well settled, and it is conceded in this case, that they are not to be so construed as to have a literal effect. That there are cases where the insured may be guilty of mechanically taking his own life without avoiding the policy, all will concede. The question is, under what circumstances and conditions the insured may take his own life with that result. That a man may be so insane that the taking of his own life will not avoid a policy of this kind, will not be disputed by any one. On the other hand, it will be conceded that a man may be to a certain extent insane, and still have so much sound intelligence and control of his intellectual capacities, that the taking of hi.s own life would avoid the policy with such proviso.
To draw the line that separates the two classes of cases — one that would serve as a guide in all future cases — is not an easy task. Many able men have made the attempt, but I have not seen the case where I thought the effort had been successful. *353Fortunately for me, it is not necessary in this case that I should make the attempt, and thereby add another to the instances of failure. The question here is, whether the rule as laid down by the County Court in the charge to the jury, was or was not as favorable for the defendants as they were entitled to. Did the court err in their charge to the jury, and in declining to charge as requested by the defendants ?-
No exception was taken to the charge upon the first request. The first part of that request the defendants were not entitled to. Suicide, like any other extraordinary and unnatural act, has a tendency to show insanity.
The second request the defendants were not entitled to. A charge that no degree of insanity short of delirium or frenzy, and whereby the deceased lost all power of self-will and control, will excuse the act, or that the state of mind must have been that of the “madness of delirium,” would give the jury no clear and definite idea of the degree of insanity that they were to find, but would rather lead them to think that the insanity must be of that active, violent, and raging character that is sometimes seen. Such an idea would bo entirely erroneous.
We think the defendants were not entitled to the charge as requested in the 3d, 4th, and 5th requests. The standard of intelligence called for by these requests, is quite too low to commend it to one’s reason and judgment. Insane persons are not idiots ; they have intelligence; but it is perverted intelligence. They reason; but it is not the reasoning of sanity, but of insanity. Insane persons may form plans and execute them, and manifest great shrewdness and mental activity, both in forming and executing them. Insanity does not destroy the intellect — it perverts it, and often renders it more active than when it is in its normal condition. But it is not a sound and healthy mind that is operating, but an unsound and diseased one. It does not follow, because we can see {hat an insane man knows that if he blows his brains out it will kill him, and that he does that act for that purpose, that therefore the act was that of a sane mind, voluntarily and deliberately done. This idea is well expressed by Judge Hunt, in the case of Life Ins. Co. v. Terry, in the Supreme Court *354of the U. S. 15 Wall. 580, where he says: “If the death is caused by the voluntary act of the deceased, he knowing and intending that his death shall be the result of his act, but when his reasoning powers are so far impaired that he is not able' to understand the moral character, the general nature, consequences, and effect of the act he is about to commit, or when he is impelled thereto by an insane impulse wljich he has not the power to resist, such death is not within the contemplation of the parties to the contract, and the insurer is liable.” This principle is recognized in Esterbrooks v. Ins. Co. 54 Me. 224; Breasted v. Farmer’s Loan and Trust Co. 4 Hill (N. Y.) 73; 4 Selden, 299.
The judge, in his charge, tells the jury, that “ if Hathaway had sufficient mind, reason, and judgment to rationally consider and determine whether he preferred to die or to live, and he, for any reason, determined that he preferred to die, and in pursuance of that determination, he, comprehending what he was doing, took his own life, the plaintiff would not be entitled to recover the amount insured.” And in another part of the charge says to the jury, that “ it was not enough, to entitle the plaintiff to recover, that at the time he took his life, his mind was unsound to some extent, nor that it was so unsound that he could not distinguish right from wrong, but that it must have been so unsound that it could be seen that the unsoundness killed him. But if his mind, reason, and judgment became impaired, and an insane idea that he must take his own life entered into his mind and got hold of it, and his mind, reason, and judgment grew weaker, and that idea stronger, until his mind was- overthrown, and the idea got control of his reasoning faculties and of him, to that extent that he could not resist it, but was compelled to and did yield to it and take his life, so that, although his own mind contrived the means by which his life was taken, and his physical strength carried them out and took it — in reality this insane idea or impulse, and not his mind and will, took his life — the plaintiff was entitled to recover.”
We think this charge is quite as favorable to the defendants as they have a right to ask, or as the law will allow under it. It is not enough for the jury to find that the mind of the deceased is so *355impaired that he is incapable of distinguishing between right and wrong, but they must be satisfied that his mind was so overthrown that he had no power to resist the insane impulse to take hi? life, so that the act was the direct and immediate consequence and result of his insanity; in short, that the taking of his life was an insane act, in respect to which his reason was powerless.
The defendants in their 6th request, in effect ask the court to take the case from the jury, and direct a verdict for the defendants, on the ground that the letters of the deceased, as to the genuineness of which there was no dispute, were conclusive as to his sanity. The weight to be given to those letters, was a question for the jury, and not for the court. They were to be considered by the jury, in connection with all the other evidence in the case ; and from the case as it is presented here, we think it would have been error for the court to have directed the jury that the letters were conclusive of the question.
Judgment affirmed.